COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-04-360-CV
TRISH
RUDDER                                                                   APPELLANT
                                                                                                        
                                                   V.
 
WASHINGTON
MUTUAL BANK                                                 APPELLEE
 
 
                                               ----------
            FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
Appellant Trish Rudder=s brief was originally due to be filed on March 25, 2005.  On July 26, 2005, appellant filed her third
motion to extend time to file her brief. 
On August 5, 2005, we issued an order granting her motion, ordering her
brief due September 23, 2005, and stating that no further extensions for her
brief would be granted.




On September 28, 2005, we notified appellant that her brief had not
been filed as required by rule 38.6(a).  
See TEX. R. APP. P. 38.6(a).  We stated we
would dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See TEX. R. APP. P. 38.8(a)(1). Appellant responded to our letter by filing her
fourth motion to extend time to file her brief, stating that A[b]ecause of unexpected emergencies and interruptions (including the
uncertainties which existed for everyone during the recent hurricanes), it is
mandatory for the Appellant to seek another extension.@  Appellant has failed to
articulate a specific reason for her failure to file a brief. 
Because appellant=s brief is more than six months overdue to be filed and because
appellant=s brief
still has not been filed, we dismiss the appeal for want of prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
    
PER
CURIAM                       
PANEL
D:   WALKER, J.; CAYCE, C.J.; and MCCOY,
J.
 
DELIVERED:   November 10, 2005
 
 




[1]See Tex. R. App. P. 47.4.